Citation Nr: 0618716	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  05-06 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from December 1943 
to May 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In June 2006, a motion to advance this case on the Board's 
docket was granted for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

Competent medical evidence of record shows that the veteran's 
bilateral hearing loss is related to service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  
Because the claim on appeal is being granted in full, the 
notification and duty to assist provisions of the VCAA are 
deemed fully satisfied.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Sensorineural hearing loss may be presumed to have been 
incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is forty decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are twenty-
six decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran alleges that he was exposed to artillery and 
small arms fire in service.  Service personnel records 
indicate the veteran was an antiaircraft gun crewman and a 
light truck driver while serving in France, Belgium, Holland, 
Luxembourg, and Germany with the 547th Antiaircraft Artillery 
Battalion.  

The veteran's service entrance examination noted a healed 
left ear drum perforation and whisper test results of 15/15 
in each ear.  The service discharge examination noted no ear 
abnormalities and whisper test results of 15/15 in each ear.  
Service medical records were otherwise negative for any 
complaints, treatment, or findings of hearing loss or 
disease.

August 1989 private medical records indicate the veteran 
reported no sudden, rapidly progressive, or unilateral 
hearing loss in the prior 90 days.  Audiological findings 
were charted, but the auditory thresholds for the pertinent 
frequencies were not enumerated.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (holding that the Board is not 
competent to render diagnoses or opinions requiring medical 
expertise); see also Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (holding that the Court may not interpret graphical 
representations of audiometric data).

A January 2004 VA audiological examination was conducted.  
The veteran reported inservice noise exposure from artillery, 
explosions, and small arms and post-service noise exposure of 
working as a carpenter for forty years and being a life-long 
hunter.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
65
70
70
LEFT
85
75
90
95
105

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 44 percent in the left ear.  
The examiner noted right ear mild to severe sensorineural 
hearing loss with good speech recognition and left ear severe 
to profound mixed hearing loss with poor speech recognition.  
The examiner opined that because the veteran had no hearing 
loss upon service entry or exit, and had post-service noise 
exposure, that although there was inservice noise exposure, 
it was "not as likely as not" that the hearing loss was 
connected to military service.  

A March 2005 letter from a friend of the veteran's indicated 
that the veteran had been hard of hearing since 1965.  A 
March 2005 lay statement from the veteran's son, who was born 
in 1959, indicated that ever since he could remember, his 
father had a hearing impairment.

A May 2005 VA outpatient record indicates the veteran 
reported significant left ear inservice acoustic trauma, and 
reported that since that time, he had noted progressive 
hearing loss.  The examiner assessed that the hearing loss 
was likely ossicular discontinuity from acoustic trauma in 
military, possibly otosclerosis.  

The Board notes that the veteran has bilateral hearing loss 
within the meaning of VA regulations.  See 38 C.F.R. § 3.385.  
The Board also finds that the evidence of record relates the 
hearing loss to military service.  The veteran reported 
inservice noise exposure, which is consistent with his 
military occupational specialty as an antiaircraft gun 
crewman and a light truck driver.  See Struck v. Brown, 9 
Vet. App. 145, 152 (1996) (holding that the Board must 
analyze the credibility and probative value of all material 
evidence).  The January 2004 VA examiner opined that the 
veteran's hearing loss was not related to service because 
there was no hearing loss on service entrance or service 
discharge, but service connection can be established if 
medical evidence shows it is actually due to incidents during 
service.  See Hensley v. Brown, 5 Vet. App. 155 (1993) 
(holding that service connection for a current hearing 
disability was not precluded where hearing was within normal 
limits on audiometric testing at service separation).  
Moreover, lay statements submitted in March 2005 indicate the 
veteran had hearing difficulties in the 1960's.  A May 2005 
VA examiner opined that the veteran's hearing loss was likely 
ossicular discontinuity from inservice acoustic trauma.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (holding that 
the question of whether the veteran's disorder is 
etiologically related to his service requires competent 
medical evidence). 

In sum, as there is evidence of hearing loss for VA purposes, 
evidence of inservice acoustic trauma, and a medical opinion 
linking current hearing loss to inservice acoustic trauma, 
service connection for bilateral hearing loss is warranted.  
See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.385.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


